Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: in claim 10, it is believed the phrase bridging lines 1-2 “the first and second transistors are second metal layer” is intended to read – the first and second transistors are coupled to the second metal layer --.  
Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-12, 14-18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (NPL).
Refer initially to fig. 1 of Wei et al. Treating independent claims 1 & 11 first, coil L1 may be read as the first coil coupled to an input node (Input), MOSFETs M1 & M2 may be read as the first and second transistors claimed, coil L3 may be read as the second coil coupled the source terminals and L2 as the third coil coupled to the gates as claimed. The input signal is conveyed by L1 to L2 & L3, and an output is provided on the drains of the MOSFETs. Independent claim 16 may be read similarly with the coils integrated in three layers as shown in fig. 5. Regarding claims 2, 14 & 20, a voltage (Bias) is coupled to a center tap of L2 (read as the third coil). Regarding claim 3, a .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 13 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al.
The difference over Wei et al. added by these claims is that the input signal is differential as opposed to the single ended input shown in fig. 1 of Wei et al. However, .
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trask (US pat. no. 6,271,721) feeds the bases and emitters of common base amplifiers with a three transformer arrangement; see fig. 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/Primary Examiner, Art Unit 2843